Citation Nr: 0520030	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition, to include bronchitis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The appellant served on active duty from February 1958 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  In its decision, the RO denied 
service connection for acute, recurrent bronchitis, claimed 
as a lung condition.  The appellant filed a notice of 
disagreement in October 2003.   The issue is properly 
characterized as it appears on the cover page of the instant 
decision.

The appellant presented testimony before the local RO in 
February 2004.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The RO denied the appellant's claim of entitlement to 
service connection for pulmonary emphysema when it issued an 
unappealed rating decision in February 1984.  

3.  Evidence submitted since the February 1984 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 

4.  A lung condition, to include bronchitis, was not incurred 
in or aggravated by any incident of military service, to 
include an in-service spontaneous, right-sided pneumothorax 
and hemothorax.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  Evidence received since the final February 1984 
determination wherein the RO denied the appellant's claim of 
entitlement to service connection for pulmonary emphysema is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2004).

3.  The criteria for the establishment of service connection 
for a lung condition, to include bronchitis, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant argues that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claim of service connection for a lung condition, to include 
bronchitis, last denied by the RO in February 1984.  

Prior to proceeding with an examination of the claim, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

Because the claim is presently reopened, further notification 
or development of the claim as it pertains to new and 
material evidence is not warranted.  As to the issue of 
service connection for a lung condition, to include 
bronchitis, i.e., the specific matter under consideration in 
the reopened claim, the record indicates that shortly after 
his claim was received in May 2002, the appellant was advised 
by letter dated in May 2002 of what evidence would 
substantiate the claim.  He was specifically informed that 
evidence towards substantiating the claim would be evidence 
indicating that his current lung conditions were related to 
an injury, disease, or event in service.  He was also advised 
that he should forward all pertinent medical evidence, and 
that if he was aware of its existence, VA would request it.  
The appellant submitted additional private medical records in 
direct response to this letter.  A rating decision dated in 
October 2002, subsequent to the appellant's submission of 
additional evidence, denied the claim.  

While the appellant testified that he sought treatment from 
Dr. FT approximately two years after his discharge from 
service, he indicated that he was deceased. When questioned 
he informed the examiner that his records were transferred to 
the Mitchell Clinic.  There are records from the Mitchell 
Clinic associated with the claims folder.  Further, there are 
unidentified private medical records dated between 1955 and 
1980 associated with the claims folder.  The appellant failed 
to respond to attempts made by the RO to seek clarification 
of whether the unidentified records were in fact those of Dr. 
FT.  Any further attempts to obtain any outstanding treatment 
records from Dr. FT, if they are not already of record, would 
be futile. 38 C.F.R. § 3.159(c)(1).  

Thus, as in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
VA has complied with the provisions of the VCAA, as required 
by 38 U.S.C. § 5103(a), and provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
(i.e., that of the RO) information as to substantiation of a 
claim for VA benefits; specifically, that which would (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  


The Merits of the Claim to Reopen

As noted, the appellant seeks to reopen a claim of service 
connection for a lung condition, last denied by the RO in 
February 1984.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
while sufficient evidence to reopen the claim has been 
obtained, the preponderance of the evidence on the reopened 
claim is against an award of benefits and the claim will be 
denied.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The record indicates that in its February 1984 rating 
decision, the RO denied a claim of entitlement to service 
connection for pulmonary emphysema.  The RO denied the 
appellant's claim on the basis that there was no competent 
medical evidence of record to demonstrate that pulmonary 
emphysema was directly due to the appellant's active duty 
service or the result of the service-connected scar, 
residuals of pneumothorax and hemothorax, right side.  

Of record at the time of the February 1984 rating decision 
were the appellant's service medical records, which showed 
the appellant incurred a spontaneous right-sided pneumothorax 
and hemothorax in 1959.  The records indicate the veteran 
underwent multiple thoracotomies.  The January 1960 
separation examination was devoid of any residuals of the 
pneumothorax.

A December 1961 VA examination showed the appellant 
complained of chest pain.  However, contemporaneous chest x-
rays were negative.  The thorax was well formed, symmetrical 
and the breathing excursions were full and unrestricted. 
Auscultation was without rales or abnormal breathing sounds.  
There was no cough, expectorations, dyspnea, or signs of 
pain.  The appellant was diagnosed with residual spontaneous 
pneumothorax and hemothorax, right side.

The appellant was afforded an additional VA examination in 
January 1965.  The appellant complained of chest pain.  Chest 
x-rays were negative.  There was no cough, splinting, or 
expectoration.  There was no respiratory restrictions or 
limitations. The thorax was symmetrical.  The appellant was 
diagnosed with scars, right chest, residual pneumothorax and 
hemothorax.  Chest x-rays dated in November 1983 revealed 
pulmonary emphysema.  

Evidence submitted subsequent to the February 1984 rating 
decision includes VA outpatient treatment records dated 
between 1985 and 1987, which contain complaints of right-
sided chest soreness.  In May 1987, the appellant was 
diagnosed with chronic obstructive pulmonary disease (COPD), 
ongoing tobacco use, and probable residuals from old 
pneumothorax.  There was no evidence of significant 
functional deficit.  The appellant was advised to stop 
smoking.

Private medical records dated between 1955 and 1980 note a 
history of smoking.  The appellant complained of chest 
tightness as early as July 1955.  He denied coughing and was 
diagnosed with anxiety.  Records dated after February 1960, 
further noted the in-service pneumothorax and multiple 
complaints for shortness of breath (SOB) and chest pain.  In 
December 1978, the appellant was diagnosed with right-sided 
pleuritic pain.

Upon VA examination in February 1988, the appellant 
complained of right lung soreness.  He indicated that he 
could not breathe in cold air, but he denied experiencing 
much coughing.  He reported SOB on minimal exertion.  He had 
a 3/4 pack per day (PPD) smoking history.  The appellant was 
diagnosed with bilateral COPD.

In February 1984, the claim was denied because the record did 
not reveal any residuals of in-service treatment which were 
productive of a disability, and because pulmonary emphysema 
was not shown to be related to any service incident.
In due course of development of the appellant's petition to 
reopen his claim, 
VA outpatient treatment records dated between 1988 and 1999 
were obtained, and note further treatment for chest pain, 
productive cough, and SOB.  A June 1988 entry noted 
complaints of chest pain when around dust.  The examiner 
noted a probable element of asthmatic bronchitis.  In July 
1989, complaints of productive cough were determined not to 
be bronchitis.  An entry dated in September 1990 diagnosed 
the appellant with dyspnea on exertion, probably secondary to 
COPD.   He was further diagnosed with an upper respiratory 
infection.  A 3/4 PPD smoking history was again noted. 

During VA examination in November 1990, the appellant 
reported chest pain and SOB when exposed to paint fumes, 
dust, or cold weather.  A 1/3 PPD cigarette history was 
noted.  The appellant's lungs were clear to auscultation.  
Pulmonary Function Tests (PFT) were essentially normal though 
they did not completely rule out the possibility of reactive 
airway disease.  Chest pain was attributed to adhesions and 
pleural scarring.  

VA outpatient treatment records dated in 1996 contain 
complaints of SOB and coughing.  A smoking history of greater 
than 1/2 PPD was noted.  The appellant was variously diagnosed 
with COPD, mild bronchitis, atypical chest pain, and tobacco 
abuse.  

VA examination dated in December 1996 revealed complaints of 
chest pain and cough.  The appellant again reported at least 
1/2 PPD smoking history.  There was mild expiratory rhonci. 
Chest x-rays showed diffuse pulmonary fibrosis.   The 
appellant was diagnosed with COPD with emphysematous 
complications and associated interstitial infiltrates 
bilaterally consistent with chronic stable interstitial 
fibrosis.  The appellant also had mild, non-reversible 
obstructive component measurable only in diminution forced 
expiratory flow rate (FEF) 25-75% consistent with small 
bronchial airway disease from chronic tobacco consumption.

A February 1999 chest x-ray showed a left upper lung nodule 
stable back to February 1998.  VA outpatient treatment 
records dated in December 2001 noted periodic cigarette 
smoking for up to two weeks at a time.  Records dated in 
February 2002 contained complaints of chest congestion, SOB, 
pain, and coughing.  The examiner noted the appellant quit 
smoking in 1999, but prior to this time he had a one PPD, 40 
year smoking history.  The appellant was diagnosed with 
possible viral bronchitis, perhaps infectious with atypical 
organism.  There was a likely component of bronchospasm.  

Treatment notes from the Mitchell Clinic dated in November 
2001, contained complaints of SOB.  The examiner noted a long 
history of smoking.  Lungs were clear to auscultation.  The 
chest was non-tender to palpation.  Bronchitis was noted.  

In September 2002, the appellant was afforded a VA 
examination.  He presented with subjective complaints of 
cough, SOB, and right-sided pain.  A one PPD smoking history 
was noted.  Lungs were clear to auscultation.  There were no 
rales, wheezes, or rhonci.  Chest x-rays showed pulmonary 
emphysema with early basilar fibrosis.  The appellant was 
diagnosed with acute, recurrent bronchitis, resolved with no 
residuals, which the examiner opined was not related to the 
in-service pneumothorax, but secondary to a history of 
tobacco abuse.

An October 2003 statement from Dr. MJC indicates the 
appellant was treated for chronic chest pain, bronchial 
pneumonia, reactive airway disease, and bronchitis.  A 
history of smoking was noted, with cessation in August 2000.

Additional treatment notes from the Mitchell Clinic show 
continued complaints of SOB, cough, and chest pain.  The 
appellant was variously diagnosed with bronchitis, COPD, and 
upper respiratory infections.  The appellant was negative for 
pneumonia in July 2002 and June 2003.  An entry dated in July 
2000 noted intermittent bouts of bronchitis from smoking.

A lay statement from the appellant's sister received in 
October 2003 indicated the appellant had SOB since his 
discharge from service.  She further stated that the 
appellant coughed up blood and had many bouts of bronchitis 
and pneumonia.


In February 2004, the appellant presented testimony before 
the RO.  He testified that he had a pneumothorax in service, 
with resulting coughing up of blood, diagnoses of bronchitis, 
and an inability to breathe in cold air.  He indicated that 
he started smoking at age 26.  He stated that he was not able 
to work as a truck driver because of chest pain.  He further 
testified that his private treatment provider had informed 
him that bronchitis was related to the in-service 
pneumothorax.

The appellant submitted three statements from Dr. MJC in 
support of his claim.  The first was dated March 2, 2004.  
Dr. MJC noted that a collapsed right lung could possibly 
cause recurrent bronchitis.  A March 9, 2004, statement 
indicated that the in-service injury might have been 
responsible for the recurrent pulmonary problems, as well as 
the history of smoking because the appellant sustained a 
significant injury.  Finally, in a March 24, 2004, statement, 
Dr. MJC opined the in-service pneumothorax may be responsible 
- described as on a "50/50" basis- for the recurrent 
pulmonary problems as well as the history of smoking, because 
of the significant injury the appellant sustained and the 
fact that he continued to have chronic pain afterwards and 
developed this chronic bronchitis.

Upon VA examination in June 2004, chest x-rays revealed COPD, 
cor pulmonale, emphysema with mild fibrosis, and chronic 
bronchitis.  The examiner opined spontaneous pneumothorax per 
se was not the cause of the chronic bronchitis.  However, 
there was a 10 percent loss of mobility on the expansion of 
the right lung secondary to pain from the scar. The Board 
observes in this regard that service connection was awarded 
for loss of expansion of the right lung due to pain as 
secondary to the service-connected disability of scars, 
residuals of pneumothorax and hemothorax, in a July 2004 
rating decision.  

A July 2004 report of contact clarified that bronchitis was a 
bacterial or viral infection.  Further, that there was no 
medical evidence to show that the pneumothorax/hemothorax 
weakened the lungs making them more susceptible to a delayed 
bacterial or viral infection.  The examiner further indicated 
that chest-x-rays dated in November 1959 showed complete re-
expansion of the right lung and there was pleural reaction in 
the right base but no evidence of fluid, therefore, the lung 
was completely healed.  The VA examiner concluded that 
medical doctrine does not support any findings of a delayed 
susceptibility to infections such as bronchitis.

As noted, in its February 1984 rating decision, the RO noted 
the lack of evidence showing conclusive medical evidence that 
a lung condition, specifically pulmonary emphysema, was 
related to the appellant's active duty service or the result 
of the service-connected scars, residuals of pneumothorax and 
hemothorax.  The "new" evidence of record contains an 
opinion by Dr. MJC that the appellant's recurrent bronchitis 
may possibly be related to the in-service pneumothorax.
 
The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final February 1984 rating decision. Therefore, 
the appellant's claim of entitlement to service connection 
for a lung condition, to include bronchitis, is reopened. See 
38 C.F.R. § 3.156(a).  


The Merits of the De Novo Claim

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

As noted, the appellant contends that he incurred a lung 
condition, to include bronchitis, as a result of his in-
service spontaneous, right-sided pneumothorax and hemothorax.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal as to this issue will be denied.

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter, service medical records dated in 1959 
indicate the appellant sustained a right-sided spontaneous 
pneumothorax and hemothorax.  A January 1960 separation 
examination was devoid of any complaints of or diagnoses of a 
lung condition, to include bronchitis, pulmonary emphysema, 
COPD, reactive airway disease, or cor pulmonale

Thus, there was no evidence of a chronic lung condition as a 
result of the pneumothorax and hemothorax during the 
appellant's active military service and no evidence 
sufficient to identify the disease entity or sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303.  Further, the first x-ray evidence of pulmonary 
emphysema was in November 1983, some 23 years after the 
appellant's discharge from service. 38 C.F.R. §§ 3.307, 
3.309.     

The appellant has continued to complain of chest pain and 
shortness of breath since his discharge from active duty 
service. 38 C.F.R. § 3.303(b).  However, the preponderance of 
the medical evidence of record does not relate diagnoses of 
pulmonary emphysema, COPD, cor pulmonale, reactive airway 
disease, and bronchitis, to the in-service pneumothorax. 
38 C.F.R. § 3.303.  

While Dr. MJC opined in a March 24, 2004, statement that the 
in-service pneumothorax may be responsible for the recurrent 
pulmonary problems as well as the history of smoking, his 
opinion is outweighed by the evidence of record.  
Specifically, the September 2002 VA opinion that acute, 
recurrent bronchitis, resolved with no residuals, was not 
related to the in-service pneumothorax, but secondary to a 
history of tobacco abuse.  Further, the June 2004 VA 
examination, which opined spontaneous pneumothorax per se, 
was not the cause of the chronic bronchitis.  

A July 2004 report of contact with the June 2004 VA examiner 
clarified that bronchitis was a bacterial or viral infection.  
Further, that there was no medical evidence to show that the 
pneumothorax and hemothorax weakened the lungs making them 
more susceptible to a delayed bacterial or viral infection.  
The examiner further indicated that chest-x-rays dated in 
November 1959 showed complete re-expansion of the right lung 
and there was pleural reaction in the right base but no 
evidence of fluid, and therefore, the lung was completely 
healed.  The VA examiner concluded that medical doctrine did 
not support any findings of a delayed susceptibility to 
infections such as bronchitis.

The Board finds that the September 2002 and June 2004 VA 
examinations are highly probative.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The September 2002 and June 2004 VA examiners took a complete 
history from the appellant to include information regarding 
the in-service pneumothorax and hemothorax. The examiners, in 
reaching diagnoses, considered the appellant's current 
complaints, as well as the objective results from the 
physical examination and x-ray studies.  The examinations 
were also conducted with the specific purpose of ascertaining 
whether the appellant had any residuals from in-service 
events - the specific issue under consideration.

The VA examiners made diagnoses and reached the conclusions 
that the appellant's bronchitis was not related to the in-
service pneumothorax, based on a complete and thorough review 
of the medical evidence of record and objective findings.  

Although not in exclusive reliance upon the disposition in 
this matter, the Board notes that the record contains a well-
documented history of over 30 years of the appellant smoking 
from one-half to one PPD of cigarettes.  Moreover, the 
September 2002 examiner opined acute bronchitis was secondary 
to a history of tobacco abuse.  Finally, during VA 
examination in December 1996, the appellant had mild, non-
reversible obstructive component measurable only in 
diminution forced expiratory flow rate (FEF) 25-75% 
consistent with small bronchial airway disease from chronic 
tobacco consumption.

In contrast, Dr. MJC does not appear to have had review of 
the comprehensive medical evidence contained in the claims 
folder, to include the appellant's service medical records, 
post-service private and VA outpatient treatment records, and 
reports of VA examination.  Moreover, a July 2000 entry from 
the Mitchell Clinic, of which Dr. MJC is associated, noted 
intermittent bouts of bronchitis from smoking.  (Italics 
added).  

The Board finds that Dr. MJC's opinion is too speculative and 
thus, not as probative of the matter on appeal as are the VA 
medical reports.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  


In reaching the foregoing decision, the Board has considered 
the "benefit of the doubt rule."  However, as the evidence 
is not in relative equipoise, the rule is inapplicable in 
this case.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung condition, to 
include bronchitis, is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


